Exhibit 10.3


PROMISSORY NOTE
$5,000,000
 
 
 
December 5, 2019



FOR VALUE RECEIVED, Aevi Genomic Medicine, Inc., a Delaware corporation (the
“Company”) (“Maker”) promises to pay to the order of Cerecor Inc., a Delaware
corporation (“Payee”), at the address set forth in paragraph 9 below, the lesser
of (i) the principal sum of Five Million Dollars ($5,000,000) (the “Maximum
Amount”), or (ii) the unpaid principal amount of all advances made by Payee to
Maker under this Note (“Advances”), as such Advances are set forth on Exhibit A
hereto and updated from time to time, up to the Maximum Amount, together with
interest on the outstanding principal amount of all such Advances at an annual
rate of 5.00%, or such lesser rate as shall be the maximum rate allowable under
applicable law. Unless accelerated as provided herein, all unpaid principal and
unpaid accrued interest on this Note shall be due and payable in full on
December 5, 2020.


This Note is subject to the following additional provisions:


1.Purpose of Note. This Note is issued to evidence the Maker’s obligation to
Payee for amounts lent to Maker.


2.Advances. From the date hereof until April 30, 2019, Maker may request
Advances under this Note. Maker may not borrow under this Note should there
exist an Event of Default (as defined below), Maker is in breach (which breach
has not been cured) of any covenant or agreement of the Merger Agreement (as
defined below), or the Merger Agreement has been terminated by any party thereto
for any reason. Payee agrees, on the terms and conditions set forth herein, to
make an Advance to Maker within four (4) business days of Maker’s submission of
a written request for an Advance, which request sets forth (a) the amount of the
Advance requested and (b) the Payee’s good faith description of the intended use
of proceeds (“Advance Request”). The aggregate amount of the Advances may not
exceed the Maximum Amount.


3.Use of Proceeds. The Borrower will use the proceeds of the Advances solely for
purposes directly related to the Option and License Agreement between the Maker
and MedImmune Limited, dated August 6, 2019, as may be amended (the “MedImmune
Agreement”), including Maker’s payment of the upfront amount due to MedImmune
Limited upon exercise of the option to license intellectual property (as
described in the MedImmume Agreement), in each case consistent with the intended
use of proceeds set forth in the Advance Request.


4.Prepayment.  Maker shall have the absolute right to prepay this Note in whole
or in part at any time and from time to time, without prepayment penalty or
premium. Any prepayment of this Note will be credited first against accrued
interest, then principal.


5.Events of Default.  This Note immediately shall become due and payable, at the
option of Payee and without notice or demand, upon the occurrence of any of the
following events (each, an “Event of Default”):


(a)failure to pay any amount payable under this Note within ten (10) days after
the date when due;




--------------------------------------------------------------------------------




(b)    failure to observe or perform any of the provisions of this Note to the
extent such failure has not been cured within thirty (30) days after receipt by
Maker of written notice thereof from Payee;


(c)     commencement by or against Maker of any proceeding, suit, or action for
reorganization, dissolution, or liquidation that, if involuntarily filed against
Maker, is not set aside within sixty (60) days from the filing thereof;


(d)    termination of the MedImmune Agreement or the occurrence of any event
that adversely impacts the Company’s rights to the intellectual property or the
development or commercialization thereof pursuant to the MedImmune Agreement;


(e)    filing by or against Maker of a petition under the United States
Bankruptcy Code or any other insolvency act that, if involuntarily filed against
Maker, is not set aside within sixty (60) days from the filing thereof;


(f)    application for, or appointment of, a receiver of Maker or their
property, assignment by Maker for the benefit of their creditors, or issuance of
a warrant of attachment against the property of Maker; or


(g)    failure to pay any amount when due under Section 7.06(c) of the Agreement
and Plan of Merger and Reorganization dated as of December 5, 2019, by and among
Payee, Genie Merger Sub, Inc., Second Genie Merger Sub, LLC, and Maker (the
“Merger Agreement”).


Upon the occurrence and continuation of an Event of Default, Payee may at any
time declare the entire unpaid principal balance hereof and all accrued interest
thereon immediately to be due and payable.


6.Default Rate of Interest. Upon and after the occurrence of an Event of
Default, all of the obligations owing under this Note shall continue to bear
interest, calculated daily on the basis of a 360-day year for the actual days
elapsed at the per annum rate set forth above, plus, unless waived by Payee
evidenced by its written notice to Maker, additional post-default interest of
ten percent (10%) per annum until either such Event of Default is cured to
Payee’s satisfaction or otherwise waived in writing by Payee or the obligations
owing under this Note are paid in full.


7.Waivers.  Maker, for Maker and Maker’s successors and assigns, expressly waive
presentment, demand, notice of dishonor, notice of nonpayment, notice of
maturity, notice of protest, presentment for the purposes of accelerating
maturity, and diligence in collection, and consents that Payee may extend the
time for payment or otherwise modify the terms of payment of any part or the
whole of the indebtedness evidenced hereby and such consent shall not alter or
diminish the liability of Maker under this Note.


8.No Waiver. The failure of Payee to exercise any right or remedy provided
hereunder or available at law shall not be a waiver or release of such rights or
remedies or the right to exercise any right or remedy at another time.




2

--------------------------------------------------------------------------------




9.Notices. All notices which are required or may be given under this Note shall
be in writing and shall be deemed to have been received when delivered
personally or three (3) days after mailing, if mailed by registered or certified
mail, return receipt requested, postage prepaid, as follows:


(a)    If to Maker:
            
Aevi Genomic Medicine, Inc.
435 Devon Park Drive, Suite 715
Wayne, Pennsylvania 19087
Attn: Michael F. Cola, CEO


(b)    If to Payee:    


Cerecor Inc.
540 Gaither Road, Suite 400
Rockville, Maryland 20850
Attn: Joseph Miller, CFO


Either party may designate a new address for purposes of notice hereunder by
giving written notice thereof to the other party in accordance with this
paragraph.


10.Collection Expenses. In the event that this Note shall at any time after
maturity or after the occurrence of an Event of Default be placed with an
attorney for collection, Maker agrees to pay, in addition to the entire unpaid
principal balance of this Note and all accrued interest thereon, all costs of
collection, including reasonable attorneys’ fees.


11.Miscellaneous. This Note may not be changed, altered, modified or terminated
orally, but only by an agreement or discharge in writing and signed by Maker and
by Payee. This Note shall be governed as to validity, construction, enforcement
and in all other respects by the laws of the State of Delaware. The terms of
this Note shall be binding upon the successors and assigns of Maker and shall
inure to the benefit of the successors and assigns of Payee.




[Signatures Follow on Next Page]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Maker has duly executed this Note under seal on the date
first above written.
 
 
 
 
 
 
 
 
AEVI GENOMIC MEDICINE, INC.
 
 
 
 
 
 
 
 
 
By: /s/ Michael F. Cola
 
 
 
 
Name: Michael F. Cola
 
 
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 





[Signature Page to Promissory Note]

--------------------------------------------------------------------------------





EXHIBIT A


Advances




Date
Advance
 
 
 
 
 
 
 
 
 
 
 
 









